Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the supplemental amendment filed on 12/2/2021 to the Application filed on 1/8/2021.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/961283, filed on 1/15/2020.
Claims 1-8 are pending in the case.  Claims 1, 7, and 8 are independent claims.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: management section that manages, information processing section that processes, group progress image generating section that generates, display control section that outputs and displays, information processing section selects, and information processing section selects in claims 1, 2, and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7, and 8 have been amended to recite the limitation “that branches to any one of a plurality of different, parallel processing steps, not a next processing step in a serial set of processing steps, in accordance with a result of the at least one processing step”.  

Page 8 and 9 of Remarks dated 6/7/2021 applicant states the following:

As a specific example, a processing step that requests the user to "log in to server" is described in the specification (see page 7, et. seq.). In the process, the user is presented with options to select "log in", "set up new account", and "continue without logging in" (see FIG. 6). The subsequent process changes depending on what option is selected. For example, when "continue without logging in" is selected, the processing step that "the user logs in to the server" is not completely executed. In view of this, the progress information is recorded in association with the information processing steps (see FIGS. 7A, 7B, 7C). 

Pages 4 and 5 of applicant’s specification state the following:
For example, in the information processing step that requests the user to "log in to server," an example is described in which the user is presented with three options to select "log in," "set up new account," and "continue without logging in."
Here, as the settings in the case where the user selects "log in," an information processing step of accepting "input of user name," an information processing step of accepting "input of password," and an information processing step of attempting to log in to the server with the input user name and password are executed thereafter, for example.
Furthermore, as the setting in the case where the user selects "continue without logging in,"  for example, an information processing step of displaying "guidance information that login to the server can be set later" is executed.

In the remarks dated 6/7/2021 above, applicant claims that “when ‘continue without logging in’ is selected, the processing step that ‘the user logs in to the server’ is not completely executed.”  However, according to the specification above, there is no “user logs into the server”, there is only processing step that requests the user to log into the server.   When user selects “continue without logging in”, it appears that the steps S2-S6 in the group “Log in” and steps 11-17 in group “New Account” are skipped. Steps S2-S6 in the group “Log in” and steps S11-S17 in group “New Account” are not “serial steps in set of processing steps” as claimed, rather they are steps in alternative group of steps that can be processed.  As such, it doesn’t appear there is support for “processing step that branches to any one of a plurality of different… steps” that is “not a next processing step in a serial set of processing steps” as claimed.  Cited figures 7A, 7B, and 7C merely show progress of processing.  The figures do not appear to provide support for the limitation “processing step that branches to any one of a plurality of different… steps” that is “not a next processing step in a serial set of processing steps”.

In addition, the above remarks dated 6/7/2021 do not appear to provide support for parallel processing steps.   Parallel processing steps implies that the processing can be done concurrently.  As such the above cited portion of application’s specification does not provide support for “parallel processing steps” nor does there appear to be a written description of the claim limitation “parallel processing steps” in the application as filed.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 4-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta, U.S. Patent Application Publication No. 20160335134, filed on 7/29/2016 (hereinafter Gupta) in view of Sonkin, U.S. Patent Application Publication No. 20100031248, filed on 7/31/2008 (hereinafter Sonkin) in view of Bauer, U.S. Patent Application Publication No. 20080195948, filed on 7/23/2007 (hereinafter Bauer). 

As for independent claim 1, Gupta discloses method and apparatus that executes a plurality of information processing steps, the information processing apparatus comprising: 
a management section that manages the plurality of information processing steps by dividing the plurality of information processing steps into a plurality of processing groups; 
(Gupta paragraph [0021] discloses Processing steps, tasks 110, divided into groups jobs 108, as shown in figure 1) 
an information processing section that processes: (i) each of the plurality of processing groups in processing order according to a group selection order rule; and  
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins) 
(ii) at least some of the plurality of information processing steps included in each of the plurality of processing groups in a selection order according step executing order rule, such that at least one of the processing groups includes at least one processing step that branches to any one of a plurality of different, subsequent processing steps in accordance with a result of the at least one processing step
(Gupta paragraph [0021], [0029] discloses process group, jobs 200, having processing steps, tasks 300, that branch to subsequent step, task from job 200 sub 1 branches to different task in job 200 sub 2, line with arrow, as shown in fig. 2A; Dependent task in another or same group can begin when previous task completes).

Gupta does not appear to explicitly disclose method and apparatus comprising processing (ii) at least some of the plurality of information processing steps included in each of the plurality of processing groups in a selection order according step execution order rule, such that at least one of the processing groups includes at least one processing step that branches to any one of a plurality of different, parallel processing steps, not a next processing step in a serial set of processing steps, in accordance with a result of the at least one processing step. 

However, Sonkin discloses method and apparatus 
that sequentially executes a plurality of information processing steps, the information processing apparatus comprising: 
(Sonkin paragraph [0012] discloses sequentially executing processing steps, executing sequence of installation tasks) 
a management section that manages the plurality of information processing steps by dividing the plurality of information processing steps into a plurality of processing groups; 
(Sonkin paragraph [0039], [0070]-[0072] discloses dividing processing steps into groups, tasks are grouped into steps, tasks 420, 422 and 424 are grouped into step 408) 
an information processing section that processes: (i) each of the plurality of processing groups in processing order according to a group selection order rule; and 
(Sonkin paragraph [0050] discloses the sequence may be a linear sequence where one step or task is completed before a second step or task begins) 
(ii) at least some of the plurality of information processing steps included in each of the plurality of processing groups in a selection order according step execution order rule, such that at least one of the processing groups includes at least one processing step that branches to any one of a plurality of different, parallel processing steps, not a next processing step in a serial set of processing steps, in accordance with a result of the at least one processing step; 
(Sonkin paragraph [0050], [0068]-[0070], [0074], [0076], [0084] discloses branching to a step that is not a next processing step in accordance with a result of a processing step, tasks 420, 422, 424, can be skipped when it has been modified with a skip indicator and branches to a subsequent step when a previous step has been completed; Sonkin paragraph [0050] discloses branched step to determine which task to perform next; Sonkin paragraph [0068]-[0070], [0074], [0076] discloses steps can have indicators that modifies the process sequence, task 424 has indicators; Sonkin paragraph [0084] discloses skip indicator 604 on step 414 that modifies the sequential installation process to skip a step) 
a group progress image generating section that generates a progress display image representing a progress of processing of the plurality of information processing steps included in each of the plurality of processing groups; and 
(Sonkin figs. 4 and 5 discloses progress indicators 426 and 427) 
a display control section that outputs and displays a screen in which the generated progress display image for each of the plurality of processing groups is arranged at each predetermined position in one screen. 
(Sonkin figs. 4 and 5 discloses progress indicators 426 at predetermined position, adjacent to each group (steps) or steps (task)). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sonkin with Gupta and Bauer for the benefit of being able to have a system to “implement a skip operation with a jump modifier that indicates the sequence may jump to another step, omitting some steps in the process”, (Sonkin [0014]) when the steps are not required or desired.

Gupta does not appear to explicitly disclose method and apparatus comprising a group progress image generating section that generates a progress display image representing a progress of processing of the plurality of information processing steps included in each of the plurality of processing groups; and a display control section that outputs and displays a screen in which the generated progress display image for each of the plurality of processing groups is arranged at each predetermined position in one screen.

However, Baur discloses method and apparatus comprising
a group progress image generating section that generates a progress display image representing a progress of processing of the plurality of information processing steps included in each of the plurality of processing groups 
(Bauer paragraph [0010] discloses generating and displaying progress display image representing a progress, progress bars 202, 204, 206, each of which corresponds to a respective one of multiple parts of a task, as show in figure 2); and 
a display control section that outputs and displays a screen in which the generated progress display image for each of the plurality of processing groups is arranged at each predetermined position in one screen 
(Bauer paragraph [0010], [0011] discloses progress display image, progress bars 202, 204, 206 are aligned, such that all of the display units 208, 214, 216 in a particular column correspond to a common work unit as shown in figure 2). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bauer with Gupta and Sonkin for the benefit of being able to visually indicate progress to the user. 

As for claim 4, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
the display control section displays an image determined in advance as indication of completion of the processing, near the progress display image corresponding to a processing group in which the progress of the processing of the plurality of information processing steps included in the processing group is completed among the plurality of processing groups 
(Bauer paragraph [0012] discloses image determined in advance as indication of completion of the processing, each of the display units 208, 210, 212, 214, 216 may be color coded to indicate whether work was performed as shown in figure 2; "Each of the display units 208, 210, 212, 214, 216 may be color coded to indicate whether work was performed during a respective one of the work units. For example, in one embodiment, when no work is performed for a particular task part and work unit, a corresponding display unit is displayed in white, or in a color that blends into the background color of the GUI 200. However, when work is performed for a particular task part and work unit, a corresponding display unit is displayed in a non-white color (such as green).", Bauer [0012]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bauer with Gupta and Sonkin for the benefit of being able to visually indicate progress to the user. 

As for claim 5, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
when there is an error in the plurality of information processing steps included in a processing group among the plurality of processing groups during information processing by the information processing section, the display control section displays an image defined in advance as an image indicating that an error has occurred, near the progress display image corresponding to the processing group 
(Bauer paragraph [0013] discloses indicating error has occurred; "Display units 208, 210, 212, 214, 216 may also be color-coded to indicate whether certain events occurred during particular work units. Or, the display units 208, 210, 212, 214, 216 may be colored to indicate whether or not an error was encountered during a particular work unit. The display units 208, 210, 212, 214, 216 may also be color coded to indicate how many errors were encountered during a particular work unit (such as: no errors, fewer than 50 errors, or more than 50 errors). ", Bauer [0013]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bauer with Gupta and Sonkin for the benefit of being able to visually indicate progress to the user. 

As for claim 6, limitations of parent claim 1 have been discussed above.  Bauer discloses method and apparatus wherein 
the progress display image representing the progress of the processing of the plurality of information processing steps for each of the plurality of processing groups includes an image of a bar having a predetermined length, and a color of the bar is changed for an area corresponding to the progress of the processing 
(Bauer paragraph [0010]-[0012] discloses progress bar of predetermined length and changing color to indicate progress as shown in figure 2). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bauer with Gupta and Sonkin for the benefit of being able to visually indicate progress to the user. 
	
As for claim 7, claim 7 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 8, claim 8 reflects article of manufacture comprising computer executable instructions for implementing article of manufacture in claim 1 and is rejected along the same rationale.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta in view of Sonkin in view of Bauer in view of Pederson et al., U.S. Patent Application Publication No. 20090164933, filed on 12/21/2007 (hereinafter Pederson).

As for claim 2, limitations of parent claim 1 have been discussed above.  Gupta discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in the processing order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to the step execution order rule, and 
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins) 
when a progress of processing of at least some of the plurality of information processing steps included in a processing group selected prior to a processing group to be selected is not completed according to the processing order, a selection of the processing group to be selected is not performed 
(Gupta paragraph [0021] discloses processing steps, tasks, can be performed sequentially such that processing group, job, is not performed until previous step, task, which it depends on is performed). 

Pederson discloses method and apparatus wherein
the information processing section selects a processing group from the plurality of processing groups in an order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to a rule, and 
(Pederson paragraph [0043], [0045] discloses selecting processing group, stage 1 404a,  and processing step as indicated by progress bar 407 according to a rule, phase transition logic, as shown in figure 4) 
when a progress of processing of at least some of the plurality of information processing steps included in a processing group selected prior to a processing group to be selected is not completed according to the order, a selection of the processing group to be selected is not performed 
(Pederson paragraph [0043], [0045] discloses not starting stage 2, absence of progress bar 406b not being filled before stage 1 is complete). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pederson with Gupta, Bauer, and Sonkin for the benefit of processing plurality of tasks in an ordered manner to indicate progress to the user. 


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta in view of Sonkin in view of Bauer in view of Pederson in view of Kamekawa, U.S. Patent Application Publication No. 20180234562, filed on 1/24/2018 (hereinafter Kamekawa).

As for claim 3, limitations of parent claim 1 have been discussed above.  Gupta discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in the processing order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to the step execution order rule 
(Gupta paragraph [0021] discloses processing groups in order according to rule, dependent task from different group, job, must be completed before next group, job 108, begins). 

Pederson discloses method and apparatus wherein 
the information processing section selects a processing group from the plurality of processing groups in an order and processes at least some of the plurality of information processing steps included in the selected processing group in the selection order according to the rule 
(Pederson paragraph [0043], [0045] discloses selecting processing group, stage 1 404a,  and processing step as indicated by progress bar 407 according to a rule, phase transition logic, as shown in figure 4).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pederson with Gupta, Sonkin, and Bauer for the benefit of processing plurality of tasks in an ordered manner to indicate progress to the user. 

Gupta does not appear to explicitly disclose method and apparatus wherein the display control section displays a predetermined image near the progress display image corresponding to the processing group selected by the information processing section.

However Kamekawa discloses method and apparatus wherein 
the display control section displays a predetermined image near the progress display image corresponding to the processing group selected by the information processing section 
(Kamekawa paragraph [0113], [0114] discloses displaying predetermined image, "success" or "failure" corresponding to progress groups 1137, 1138, or 1139 as shown in figure 11C). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kamekawa with Gupta, Sonkin, Bauer, and Pederson for the benefit of processing plurality of tasks in an ordered manner to indicate progress to the user. 


Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.

Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175